                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF WISCONSIN


ANTUAN VALENTINO LITTLE,

                   Plaintiff,

      v.                                          Case No. 17-cv-290-pp

THOMAS GENS,

                   Defendant.


                           ORDER DISMISSING CASE


      On October 12, 2018, the parties filed a stipulation of dismissal

indicating that they had settled the claims in this case, and that it could be

dismissed. Dkt. No. 19. The court APPROVES the stipulation and ORDERS

that all claims this case are DISMISSED with prejudice, without costs and

disbursements, and without further notice to any party.

      Dated in Milwaukee, Wisconsin this 15th day of October, 2018.

                                      BY THE COURT:


                                      _____________________________________
                                      HON. PAMELA PEPPER
                                      United States District Judge




                                        1
